             Case 1:18-cr-00813-LGS Document 151 Filed 05/27/20 Page 1 of 4
                                                              Wilk Auslander LLP         T  212-981-2300
                                                              1515 Broadway              F  212-752-6380
                                                              New York, NY 10036         wilkauslander.com



                                                              Randy Zelin
                                                              Counsel
                                                              (646) 375-7665
                                                              rzelin@wilkauslander.com




                                                             May 22, 2020
                                    The Government shall file a response to this motion by June 2,
                                    2020. In its response, the Government shall confirm whether the
                                    BOP has decided to release Defendant for home confinement, and if
By ECF
                                    not, shall provide an explanation as to why not.
The Honorable Lorna G. Schofield
United States District Judge
United States District Court     Dated: May 27, 2020
Southern District of New York           New York, New York
500 Pearl St.
New York, New York 10007

                 Re:    United States v. Raymond Weng
                        Criminal Docket No. 1:18 CR 813-01 (LGS)

Dear Judge Schofield:

        I am the attorney of record for Raymond Weng. I hope this letter finds you safe and well
during these unprecedented times. On behalf of Mr. Weng, I write to respectfully request his
compassionate release, pursuant to 18 U.S.C. § 3582(c) and 28 C.F.R. § 571.61 in the face of the
Novel Coronavirus (COVID-19) pandemic. This national public health emergency creates
extraordinary and compelling circumstances, unforeseen at the time of Mr. Weng’s sentencing on
December 18, 2019, which I respectfully submit, necessitates his immediate release from FCI
Canaan. There is also a twist to Mr. Weng’s situation which puts him a bit of a different light than
other inmates seeking compassionate release, because the Bureau of Prisons (“BOP”), as I am told,
slated Mr. Weng for compassionate release June 4, 2020, and then without warning, reversed
direction and withdrew his release.

       Attached is the email I received from Mr. Weng’s sister Amy yesterday, recounting her
telephone conversation with Mr. Weng yesterday and confirming that Mr. Weng was to be released
on June 4th – and then he was not.

     By way of background, Mr. Weng was sentenced principally to five months in custody on
December 18, 2019. Mr. Weng’s projected release date is July 10, 2020.

        The Commonwealth of Pennsylvania, where Mr. Weng is in custody, has 63,056 confirmed
cases of the virus, with 4,505 deaths as of May 19, 2020. When I first wrote to the BOP back on
April 3rd, the Commonwealth had 6,603 confirmed cases and 63 deaths. The Commonwealth
remains under a is under a “stay at home order” (“Red Phase”) until June 4, 2020 with some


01142412.1
             Case 1:18-cr-00813-LGS Document 151 Filed 05/27/20 Page 2 of 4


The Honorable Lorna G. Schofield
May 22, 2020
Page 2

counties moving or getting ready to move into a “Yellow Phase.” Nonetheless, COVID-19 is highly
contagious and has proven to be deadly for individuals with pre-existing conditions and/or
compromised immune systems. And, needless to say, inmates are at a particularly high risk because
of the high transmission probabilities.

        Circling back to my correspondence with the BOP, I have written to the BOP concerning
Mr. Weng and his request for compassionate release on: April 3rd, April 8th, April 22nd, April 30th,
May 4th, May 7th, May 11th and May 19th – it was not until yesterday that I was at first relieved to hear
that my client would be going home and then immediately disheartened as I kept reading and saw
the BOP had changed its mind.

        Mr. Weng himself presents with a greater risk of becoming infected by COVID-19 and if
infected, of greater likelihood of serious morbidity and mortality. Mr. Weng suffers from a
weakened immune system, evidenced by a history of persistent respiratory infection – making him
more susceptible to becoming infected with COVID-19. He also suffers from psoriasis, which is an
autoimmune skin disease (and he has lingering effects as a result of suffering serious injuries in a
pedestrian motor vehicle accident in July 2013).
        I am aware that he was scheduled to take class(es) which were subsequently cancelled, and
he has held various jobs – including washing the showers.

         As the Court can see from Mr. Weng’s email to his sister Amy, apparently the BOP is resting
its reversal on a question of Mr. Weng’s likelihood to recidivate – which candidly, I find incredible.
The Court, most respectfully, will recall that at Mr. Weng’s sentencing hearing, I provided your
Honor with a compendium of Mr. Weng’s achievements; his future goals and a host of good
character letters. While out on bond, Mr. Weng continued his graduate studies and passed both his
life insurance agent and real estate associate broker examinations. I respectfully submit that there is
nothing in the record to suggest that Mr. Weng presents any danger to (a) recidivate; or (b) anyone
in the community.

        If released from custody, Mr. Weng will (a) reside with his parents Cheng Wei Lin and
De Li Weng, at the family home located at 230-08 53rd Ave. Oakland Gardens, New York 11364.
Mr. Weng will initially remain at home in order to self-quarantine and to best protect the public
from possible exposure to COVID-19 and then he will resume his studies (dual degree
MBA/Masters in Finance) at Suffolk University. Presumably, his classes will be taught online given
this pandemic.

         It is respectfully submitted that the threat of COVID-19 is real – and more so in the close
quarters’ environment of a jail setting. As of this past Tuesday, it is my understanding that 2,818
federal inmates and 262 BOP staff members had positive test results for COVID-19 at federal
prisons across the country, and 50 inmates have died.

        It is universally recognized that with the surge in positive cases and in response to the
Attorney General’s directives, the BOP has been reviewing all inmates who have COVID-19 risk
factors as described by the CDC, to determine which inmates are suitable for home confinement.
Since the release of the Attorney General’s March 26, 2020 Memorandum instructing the BOP to


01142412.1
             Case 1:18-cr-00813-LGS Document 151 Filed 05/27/20 Page 3 of 4


The Honorable Lorna G. Schofield
May 22, 2020
Page 3

prioritize home confinement as an appropriate response to the COVID-19 pandemic, the BOP has
placed an additional 3,049 inmates on home confinement for a 107 percent increase.

        As stated above, Mr. Weng’s situation is unique – but not singular. I understand that former
Senator Dean Skelos requested compassionate release from the that the United States District Court
for the Southern District of New York (Wood, J.) in the backdrop of the BOP apparently flip-
flopping on Sen. Skelos’ release. Consequently, the Court directed the BOP principally to inform
the Court by a date and time certain whether Sen. Skelos would be granted a furlough or release on
home confinement. It is my understanding that Sen Skelos has been in fact granted compassionate
release and has been released to home confinement.

       For all of the above reasons, and particularly in light of the fact that Mr. Weng was told he
would be released early on June 4, 2020 and is scheduled for release on July 10, 2020 – and in the
backdrop of Mr. Weng’s vulnerability if he were to become infected – that your Honor grant him
compassionate release to home confinement.

         Thank you for your kind consideration. Stay safe and best wishes for the holiday weekend.

                                               Respectfully submitted,


                                               /s/ Randy Zelin_______________________
                                               Randy Zelin
                                               Wilk Auslander LLP

cc:      Jacob E. Warren, Esq.
         Matthew J.C. Hellman, Esq. (both for the government)




01142412.1
          Case 1:18-cr-00813-LGS Document 151 Filed 05/27/20 Page 4 of 4



Good afternoon,

Hope you’re well!
Raymond called this morning advising that they will release him early on 6/4/2020 and he had signed
some forms. But later this afternoon, they said that it was cancelled because his recidivism score was
low.

Sent from my iPhone
